Citation Nr: 1002022	
Decision Date: 01/12/10    Archive Date: 01/22/10

DOCKET NO.  07-06 375A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUE

Entitlement to an initial evaluation in excess of 50 percent 
from April 28, 2005, and an evaluation in excess of 70 
percent from February 26, 2009, for posttraumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

C. J. Houbeck, Associate Counsel




INTRODUCTION

The Veteran served on active duty from January 1964 to 
January 1968.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2006 Regional Office (RO) in 
Wichita, Kansas rating decision, which granted service 
connection for PTSD and assigned a 30 percent disability 
rating, effective April 28, 2005.

The Veteran's claim was previously remanded by the Board in 
January 2009.  A subsequent March 2009 rating decision 
increased the rating for PTSD to 50 percent, effective April 
28, 2005, and to 70 percent, effective February 26, 2009.  
Regardless of the RO's actions, the issue remains before the 
Board because the increased ratings were not a complete grant 
of the maximum benefits available.  See AB v. Brown, 6 Vet. 
App. 35 (1993).

The Veteran's claim was again remanded by the Board in June 
2009.  As will be discussed in greater detail below, the 
requested development was partially completed and this case 
is once again before the Board.

The appeal is once again REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the appellant if further action is required.


REMAND

The Veteran alleges that his service-connected PTSD warrants 
a higher evaluation.  Unfortunately, despite the extensive 
procedural history of this case, it must again be remanded.  
The RO did not comply with the Board's prior Remand orders. 
 
The June 2009 Remand orders directed the RO to obtain all 
medical records and hospitalization records for the Veteran's 
PTSD from the VAMC in Topeka, Kansas and the Kansas City, 
Kansas (Wyandotte COBC) facility from January 2009 to the 
present, to include any treatment records from the Veteran's 
participation in an inpatient PTSD program.  The claims file 
indicates these records were obtained.  However, the second 
instruction directed the RO to undertake any appropriate 
action based on a review of the records received and, 
thereafter, if the claim was not fully granted to issue a 
supplemental statement of the case (SSOC) to the Veteran and 
his representative.  The record does not indicate that an 
SSOC was issued and, indeed, the Veteran's representative 
states that it was not done.  

The Board is obligated by law to ensure that the RO complies 
with its directives; where the remand orders of the Board are 
not complied with, the Board errs as a matter of law when it 
fails to ensure compliance.  Stegall v. West, 11 Vet. App. 
268 (1998).  Therefore, the issue of an increased rating for 
the Veteran's service-connected PTSD must once again be 
remanded. 
 
Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC is directed to review the 
medical records and hospitalization 
records for the Veteran's PTSD from the 
VAMC in Topeka, Kansas and the Kansas 
City, Kansas (Wyandotte COBC) facility 
from January 2009 previously obtained and 
is free to undertake any additional 
development deemed necessary.

2.    After the above has been completed, 
readjudicate the claim.  If the claim 
remains denied, issue a supplemental 
statement of the case (SSOC) to the 
Veteran and his representative, and they 
should be given an opportunity to respond, 
before the case is returned to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


